DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered. Applicant amended the claims with added limitations and are rejected under new grounds of rejection with a newly found prior art.
Amendment to the specification submitted on 11/30/2021 has been entered.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al (US 20150188203 A1) in view of Cao (CN 105762437 A), Lim et al (US 20150007589 A1) and Cen et al (CN 201466117 U). 
Regarding claim 1, Enomoto discloses a battery system (10) (immersed heat dissipation device) comprising a plurality of battery cooling apparatus (11) (battery heat dissipation module). Enomoto teaches that each battery cooling apparatus (11) (battery heat dissipation module) comprises a  box-shaped outer case (24); a liquid coolant (27) which is filled in the outer case; a plurality of battery cells (23) (battery unit) which are stored in the outer case and immersed in the liquid coolant (27). Enomoto teaches that the outer case (24) is constructed airtight (sealed box) and comprises a coolant inlet (21) and a coolant outlet (22). Enomoto further teaches that a plurality of battery cooling apparatus (11a, 11b) (immersed heat dissipation modules) are connected to each other and arranged in the heat dissipation device. The liquid coolant (27) exchanges heat with the battery unit at the battery heat dissipation module and flows out [Fig. 1, 4; paragraph 0019-0027, 0040-0054]. Enomoto teaches that the heat dissipation modules are connected in series not in parallel (refrigerant is branched by the main inlet pipe), however, it is known in the art that immersed heat dissipation modules can be connected in series or in parallel as taught by Cao [Fig. 10, 12; paragraph 0052]. Therefore, it would have been obvious to a person of ordinary skill in the art before the 
Cen discloses a battery module comprising plurality of batteries (2) and a cooling system. Liquid coolant is supplied from a coolant tank (7) through an inlet manifold (5) to each battery having a cooling jacket (1). Liquid coolant from inlet manifold (5) is introduced to each battery jacket (1) through inlet (11) and flows out of the cooling jacket (1) to the outlet manifold (6) through the outlet (12) [Fig. 1-2; paragraph 0033-0037]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing coolant delivery manifold system in order to have an efficient coolant management of the battery system.
It is noted that it is within the technical grasp of an ordinary skilled artisan to provide and arrange plurality of batteries side by side and utilize the manifold system. The concept of providing the coolant to each battery through the manifold system as claimed in the instant application and the cooling system taught by Cen is similar/same absent any criticality and the applicant is encouraged to provide evidence on the contrary. 


Regarding claims 4 and 8, Cao teaches that the immersed heat dissipation modules (300) comprises temperature sensors (512, 513) [Fig. 12; paragraph 0062, 0070-0071].
Regarding claims 5 and 9, Cao teaches that the temperature control unit (BMS) (511) receives sensor information through the CAN (Controller Area Network) line and transmits control commands [paragraph 0070].

8.	Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al (US 20150188203 A1) in view of Cao (CN 105762437 A), Lim et al (US 20150007589 A1) and Cen et al (CN 201466117 U) as in claims 1&2 and further in view of Presetschnik et al (US 20150211412 A1)
Regarding claims 3 and 7, Enomoto/Cao/Lim/Cen remains silent about a relief valve in the system.  However, relief valve is used in a cooling circuit for safe operation of the system as taught by Presetschnik [paragraph 0008]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing a relief valve in order to have safe operation of the cooling system.

9.	Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al (US 20150188203 A1) in view of Cao (CN 105762437 A), Lim et al (US .
Regarding claims 6 and 10, Enomoto/Cao/Lim/Cen remains silent that the refrigerant is electron fluorinating refrigerant, However, it is known in the art to utilize fluorinating refrigerant as a coolant media as taught by Hall [paragraph 0018]. Therefore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723